Citation Nr: 1234650	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for conjunctivitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to January 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Columbia, South Carolina. 


FINDINGS OF FACT

1.  The Veteran had several episodes of conjunctivitis in service.

2.  Symptoms of conjunctivitis have continued since service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for conjunctivitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In the instant case, since the Veteran's claim is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial and VCAA analysis is not required.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran seeks service connection for conjunctivitis.  He argues that he had conjunctivitis in service and has experienced a continuity of symptomatology since then.  

A review of the service treatment records shows the Veteran was seen and treated for conjunctivitis three times while in service.  Diagnoses of conjunctivitis were noted in April 1997, January 1999, and December 2000.  

The Veteran was afforded a VA examination in February 2008.  At the time, he reported multiple bouts with conjunctivitis since service.  The examiner noted that upon questioning, the Veteran reported that his conjunctivitis is recurrent with episode free periods of several months in between bouts of conjunctivitis.  The Veteran reported he sees fine in between episodes and is not sure why he keeps getting conjunctivitis.  After a physical examination, the Veteran was diagnosed with conjunctivitis.  The examiner opined that the diagnosis "is more likely than not allergic conjunctivitis but it is also possible that the patient has recurrent infectious conjunctivitis.   . . . it is important to note that the patient's problem is recurrent and not chronic.  It leaves him with symptom free episodes between recurrences."  Finally, the examiner stated that "I cannot determine the exact etiology of the patient's recurrent conjunctivitis without resorting to mere speculation."

VA outpatient treatment records of April 2008 show the Veteran sought treatment for conjunctivitis.  At the time, he reported recurrent right sided conjunctivitis which occurs on both eyes frequently.

After a review of the above evidence, and resolving all doubt on the Veteran's favor, the Board finds that service connection for recurrent conjunctivitis is warranted.  Indeed, it is clear that the Veteran had multiple bouts of conjunctivitis, first shown in service.  Moreover, he has reported continued symptoms of conjunctivitis since service.  The Board notes that the Veteran is competent to report symptoms as he experiences through his senses.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  The Veteran experienced conjunctivitis in service on multiple occasions, therefore, he knew the symptoms associated with the same and is competent to report symptoms of conjunctivitis since service.  Furthermore, the VA examiner noted a diagnosis of conjunctivitis which is recurrent.  

While the VA examiner tried to distinguish the Veteran's conjunctivitis from a chronic condition, he did state that conjunctivitis was recurrent.  This supports the Veteran's assertions of continuity of symptomatology since service and continues to be bothered by the symptoms periodically.  The fact that the Veteran has had episode free months does not negate the fact that his conjunctivitis is recurrent, both by his and the VA examiner's characterization.  

The Board acknowledges that the VA examiner stated that the conjunctivitis was most likely allergic in nature, but could also be recurrent infectious conjunctivitis and that he could not resolve the etiology of the conjunctivitis without resorting to mere speculation.  However, the examiner still characterized the conjunctivitis as recurrent which supports the Veteran's allegations of continuity of symptomatology.  The examiner's inability to determine the cause of the conjunctivitis does not change the fact that it has been recurrent since service.  

Considering the above, the Board finds that at a minimum, conjunctivitis has been shown in service and post-service.  Moreover, resolving all reasonable doubt in the Veteran's favor, there has been a showing of continuity of symptomatology since service.  While conjunctivitis has not been present on a continuous basis, it has been recurrent since service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for conjunctivitis is granted.  


ORDER

Service connection for conjunctivitis is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


